DETAILED ACTION
This Office Action is in response to the amendment filed on 1/28/22.  As requested, the specification and claims 27, 40-41 and 43 have been amended.  Claims 27-46 are pending.

Response to Amendment
In response to the amendment, the objection to the specification and claim 27 have been withdrawn, the 112(b) or 112 (pre-AIA ), second paragraph rejection of claim 43 has been withdrawn.
One of the drawing objections presented in the previous Office Action was not addressed and is repeated herein.
Upon reviewing the prior art, the Office has withdrawn the allowability of claims 27-46.  New 103 rejections of the claims are presented below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a flexible sheet” and “tube” as recited in claim 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 27-37 and 40-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0063484 (“Heagle”) having a provisional filing date of September 5, 2008 in view U.S. Patent No. 2001/0034499 (“Sessions et al.”).
As regards claim 27, Heagle discloses a wound dressing apparatus (10) for use in negative pressure wound therapy (see col. 15, lines 1-5), the wound dressing apparatus comprising: a flexible sheet (cover layer 24, note the use of Polyskin® II, which is inherently flexible (see Polyskin_Transparent_Film_Dressing_Personally _Delivered in the Appendix); a body of porous material covered by the flexible sheet, the body of porous material (wound filler 20 which may be constructed from an absorbent material such as reticulated foam, see para. [0017], lines 5-11); and a tube (fluid conduit 36) configured to supply negative pressure to under the flexible sheet (see para. [0019], lines 3-4 and [0020], lines 1-3; flexible conduit 36 extends from the vacuum port 30 to provide fluid communication to reservoir 14 which positioned under the flexible sheet).
Heagle fails to disclose the body of porous material comprises a plurality of slits which provide regions of flexibility within the body, wherein the plurality of slits comprise two or more parallel linear series of slits, wherein a spacing between adjacent linear series of slits is regular, and wherein the plurality of slits pass only partially through a thickness of the body.
Sessions et al. it its disclosure of an analogous device teaches it is known to provide a porous body material (porous foam 1) comprising a plurality of slits (4a,4b,5a,5b) which provide regions of flexibility within the body (the slits permit a healthcare provider to more easily configure the foam sheet to match the dimensions of a wound, see para.[0008], lines 12-14; thereby making the foam sheet more flexible), wherein the plurality of slits comprise two or more parallel linear series of slits, (see the figure which shows two parallel linear lines, wherein each line has a series of slits), 
In view of Sessions et al., it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to have modified the filler material of Heagle to include a plurality of slits which provide regions of flexibility within the body, wherein the plurality of slits comprise two or more parallel linear series of slits, wherein a spacing between adjacent linear series of slits is regular, and wherein the plurality of slits pass only partially through a thickness of the body in order to obtain the predictable result of rendering the filler material more flexible to folding to more easily configure the filler material to match the dimensions of a wound.
As regards claim 28, modified Heagle discloses the wound dressing apparatus of claim 27, further comprising a source of negative pressure (vacuum source 50) connected to the tube (vacuum source 50 is indirectly connected to conduit tube 36 via collection cannister 40, see Fig. 1).
As regards claim 29, modified Heagle discloses the wound dressing apparatus of claim 28, wherein the source of negative pressure comprises a vacuum pump (see para. [0022], lines 5-6 which discloses vacuum source may comprise a peristatic pump or a diaphragmatic pump).
As regards claim 30, modified Heagle discloses the wound dressing apparatus of claim 27, except wherein the plurality of slits pass at least halfway through the thickness of the body.  However, Sessions et al. further teaches it is known to provide the porous 
As regards claim 31, modified Heagle discloses the wound dressing apparatus of claim 27, except wherein the plurality of slits pass at least three quarters through the thickness of the body.  However, Sessions et al. further teaches it is known to provide the porous foam with slits having a depth that should advantageously be about equal to or about greater than a half (see para. [0017], lines 3-5), which would maximize ease in folding and contouring of the wound.  Applicant should also note that it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05). 
Therefore, it have been obvious to one having ordinary skill in the at before the effective filing date of the instant invention, to discover, through routine experimentation, the optimum depth of the slit, such that it passes at least three quarters through the filler material in order to maximize both ease in folding and contouring the filler material to the shape of the wound.
As regards claim 32, modified Heagle discloses the wound dressing apparatus of claim 27, except wherein the plurality of slits comprise a first set of slits extending in a with respect to one another in any desirable manner, e.g., crossing one another at right angles (a first set of slits extending in a first orientation and a second set of slits extending in a second orientation perpendicular to the first orientation), 45-degree angles or combinations of the foregoing.
Absent persuasive evidence that the particular orientation of Applicants’ slits are significant, the Office contends, it would have been an obvious design choice to one having ordinary skill in the art before the effective time of filing to have provided modified Heagle with slits crossing one another at right angles, thereby forming a first set of slits extending in a first orientation and a second set of slits extending in a second orientation perpendicular to the first orientation, since Sessions et al. teaches that the slits maybe oriented with respect to one another in any desirable manner.
As regard claim 33, modified Heagle discloses the wound dressing apparatus of claim 31, except wherein the first set of slits comprise two or more parallel linear series of slits extending in a first direction, and the second set of slits comprise two or more parallel linear series of slits extending in a second direction perpendicular to the first direction.
However, Sessions et al. further teaches at para. [0018], lines 8-11, the plurality of lines formed by the slits maybe oriented, with respect to one another in any desirable manner, e.g., crossing one another at right angles (a first set of slits comprising two or more parallel linear series of slits extending in a first direction and a 
Absent persuasive evidence that the particular orientation of Applicants’ slits are significant, the Office contends, it would have been an obvious design choice to one having ordinary skill in the art before the effective time of filing to have provided modified Heagle with slits crossing one another at right angles, thereby forming a first set of slits comprising two or more parallel linear series of slits extending in a first direction, and the second set of slits comprising two or more parallel linear series of slits extending in a second direction perpendicular to the first direction, since Sessions et al. teaches that the slits maybe oriented with respect to one another in any desirable manner.
As regards claim 34, modified Heagle discloses the wound dressing wound dressing of claim 33, wherein the first set of slits intersect with the second set of slits (the first and second set of slits since they cross each other).
As regards claim 35,  modified Heagle discloses the wound dressing of claim 27, except wherein the plurality of slits comprise a first set of slits and a second set of slits, the first set of slits intersecting with the second set of slits.
However, Sessions et al. further teaches at para. [0018], lines 8-11, the plurality of lines formed by the slits maybe oriented, with respect to one another in any desirable manner
Absent persuasive evidence that the particular orientation of Applicants’ slits are significant, the Office contends, it would have been an obvious design choice to one having ordinary skill in the art before the effective time of filing of the present invention to have provided modified Heagle with first and second sets slits intersecting, since Sessions et al. teaches that the slits maybe oriented with respect to one another in any desirable manner.
As regards claim 36, modified Heagle discloses the wound dressing of claim 27, except wherein the plurality of slits do not render portions of the body of porous material frangible.  However, Sessions et al. further teach the slits render the porous foam material foldable to contour the shape of the wound when packed therein (see the Abstract, para. [0008], lines 12-16).  There is no teaching within the four wall of Sessions et al. that the slits render the porous foam frangible, as such, the Office contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention that addition of slits to the filler of Heagle would not render the filler of modified Heagle frangible. 
As regards claim 37, modified Heagle discloses the wound dressing of claim 27, wherein the body of porous material comprises foam (note the disclose of reticulated  foam in the rejection of claim 27).
As regards claims 40-42, modified Heagle discloses the wound dressing of claim 27, except wherein the plurality of slits comprise an average length of about 10 mm to 70mm, or the wound dressing of claim 40, wherein the plurality of slits comprise an average length of about 20 mm to 50 mm, or wound dressing of claim 41, wherein the plurality of slits comprise an average length of about 30 mm.
However, Sessions et al. further teaches it is known to provide slits in a porous foam having a length of about ¼ inch to about 1 inch (6.35 mm to about 25.4 mm, which is about 30 mm), thereby overlapping Applicant claimed range.  Sessions et al. further teaches the slit length from about ¼ inch to 1 inch maximizes ease in folding and retention of the configuration (see para. [ 0019]).
Applicant is reminded that is has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  As such, in light of these teachings, it would have been prima facie obvious to one having ordinary skill in the art before the effective time of filing of the present invention to have provided the slits of modified Heagle with an average length overlapping Applicants’ claimed range of about 10mm to 70mm, or about 20 mm to 50, or about 30 mm to achieve the predictable result of maximizing ease in folding and retention of configuration.
As regards claim 43, modified Heagle discloses the wound dressing claim 27, except wherein the plurality of slits comprise a plurality of gaps between slits, the gaps comprising an average distance between slits of that is at least about 1.5 mm to about 4 mm.  However, Sessions et al. teaches it is known to provide a porous foam with slits have a length in the range of about 1/16 inch to about 1 inch (1.5875 mm, which is about 1.5 mm -25.4 mm, see para. [0020]).  
Again, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In view of Sessions et al., it would have been prima facie obvious to one having ordinary skill in the art to have provided the spacing between the slits of modified Heagle in order prevent tearing of the filler material when folded and contoured to fit within a wound.
As regards claim 44-46, modified Heagle discloses the wound dressing of claim 27, wherein the wound may be packed up to the level of healthy skin or may alternatively be overfilled (see para. [0017, lines 5-8 of Heagle). Thus, the general concept of providing a porous material having a certain thickness for use in a wound depending upon the way the wound will be packed falls within the realm of common knowledge as optimization of a result effective variable.  While Heagle fails to disclose the body of porous material comprises a thickness from about 10 mm to 50 mm or from about 15 mm to 50 mm or about 15 mm, it has been held that  "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Thus, it would have been obvious to one having ordinary skill in the before the effective time of filing of the instant invention, to discover, through routine experimentation, the optimum thickness of the filler material Heagle such that it has a thickness in a range from about 10 mm to about 50 mm, from about 10 mm to 40 mm or from about 15 mm depending upon the depth of the wound, whether the wound is packed to healthy skin or if the wound is overfilled.   

Claim 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heagle in view of Sessions et al. as applied to claim 27 above, and in further view of U.S. Patent No. 3,496,039 (“Walz”).
As regards claim 38, modified Heagle discloses the wound dressing of claim 37,  may be an absorbent material such as a reticulated foam.  Thus, the general concept of providing a porous material having a certain porosity for use in a wound, depending the desired rate of fluid absorption, breathability, as well as additional factors,  falls within the realm of common knowledge as optimization of a result effective variable.   Modified Heagle fails to disclose the foam comprises a porosity between about 30-60 ppi.  However, Walz teaches that it is known to provide reticulated foams with a wide range of porosities ranging from 3 to 125 ppi, but usually about 10 to 80 ppi.  As such, Applicants’ claimed range lies inside the usual range of 10 to 80 ppi. 
Again, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In view of Walz., it would have been prima facie obvious to one having ordinary skill in the art to have provided the foam of modified Heagle with a porosity within usual range of reticulated foams, such as Applicants’ claimed range of 30-60 ppi depending desired rate of fluid transmission from the wound to the canister (40).

Claim 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heagle in view of Sessions et al. as applied to claim 37 above, and in further view of U.S. Patent No. 4,985,467 (“Kelly et al.”).
As regards claim 39, modified Heagle discloses the wound dressing of claim 37, except wherein the foam comprises a mean pore diameter ranging from 300-800 um.  However, Kelly et al. teaches it is known to construct absorbent foams for use in medical devices (note the disclosure of sanitary napkins and diapers at col. 1, lines 57-59).  Kelly et al. further teaches it is known to create reticulated foams with a pores size in the range of 200-400 microns, in which  Applicants’ claimed overlaps. 
Again, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In view of Kelly et al., it would have been prima facie obvious to one having ordinary skill in the art to have constructed the foam of modified Heagle such that is has a pore diameter within Applicant’s claimed range since to absorb, hold and transfer the desired amount of wound exudate. 

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No. 6,051,747 issued to Lindqvist et al. discloses an analogous device which teaches that it is known to provide a porous body material (foam material 2’) with covered by a flexible sheet (layer 5, see col. 4, lines 56-58), wherein the porous material comprises a plurality of holes (6) provided in two or more parallel liner series of slits, wherein a spacing between adjacent linear series of slits is regular and wherein the plurality of slits pass only partially through a thickness of the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.